Citation Nr: 0904242	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  03-22 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to exposure to radiation and/or asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1945 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In November 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  In December 2005, the Board forwarded the file to a 
VA Medical Center for further medical development.  
Unfortunately, the file has been unable to be located since 
that time.  In August 2006, the Board informed the veteran 
that the file was lost, and the process to rebuild the file 
was undertaken.  

The Board remanded the claim in March 2007 to ensure that due 
process had been afforded.  Unfortunately, the ordered 
development was not carried out fully prior to returning the 
claims file to the Board.  As such, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The veteran seeks service connection for prostate cancer, 
alleging three alternative theories of entitlement.  He 
claims direct service connection based on treatment for 
prostatitis in service.  He also claims entitlement on the 
basis of exposure to ionizing radiation in service, or 
alternatively, exposure to asbestos in service.  The claim 
regarding in-service treatment for prostatitis has been 
developed fully.  However, the other remaining two theories 
have not. 

As explained above, the veteran's original claims folder was 
lost.  This occurred subsequent to development being 
undertaken relative to his exposure to ionizing radiation.  
There is attorney work product of record, however, noting 
that documents of record prior to file being lost included 
the veteran's DD Form 1141, Record of Exposure to Ionizing 
Radiation, which confirmed a dose of 231 milirem (mrem).  The 
Naval Environmental Health Center Detachment of the Naval 
Dosimetry Center further estimated an additional 112 mrem for 
the years from 1968 to 1974 which were not covered by the 
veteran's DD Form 1141.  This makes for a total dose estimate 
of 343 mrem.  

In February 2007, a medical expert reviewed the file in an 
effort to render an opinion on whether the veteran's exposure 
to ionizing radiation caused his prostate cancer.  That 
expert reported that he was unable to opine on that issue in 
the absence of a dose estimate.  As that dose is known, an 
opinion must now be sought.  

Referable to the veteran's claim regarding exposure to 
asbestos, the March 2007 remand by the Board requested that 
the Navy Medical Liaison office of the National Personnel 
Records Center (NPRC) be contacted for information specific 
to the veteran's military occupational specialty (MOS) of 
yeoman aboard a nuclear submarine.  It appears from the 
September 2008 response of record that the request went to 
the general inquiry department of the NPRC, as opposed to the 
Navy Medical Liaison office.  A remand by the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).   Historically, this office has prepared letters in 
response to questions regarding specific MOS's.  An effort 
must be made to contact this group for further information.  
If this institution no longer provides such information, a 
reply reflecting that change is requested and an alternative 
service department source sought.  If it is found that the 
veteran was likely exposed to asbestos, the question of any 
required further medical development must be answered prior 
to readjudication. 



While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Department of the Navy 
Medical Liaison office of the NPRC (or 
other specialized Department of Navy 
Office) in an effort to verify the 
veteran's alleged sources of asbestos 
exposure.  Specifically, the service 
department should be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties within his military 
occupational specialty of yeoman on a 
nuclear submarine.  If no such opinion can 
be given, the service department should so 
state, and give the reason why.

2.  Forward the veteran's claims file to a 
VA oncologist to review the file and 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
in-service dose of ionizing radiation, 
estimated at 343 mrem, caused his prostate 
cancer, diagnosed in June 1998.  A 
rationale for any opinion offered is 
requested.  Please note that a specialist 
opinion is required.  

A review of the file must be conducted.  
The specialist is reminded that the term 
"as likely as not" does not mean "within 
the realm of medical possibility," but 
rather that the evidence of record is so 
evenly divided that, in the examiner's 
expert opinion, it is as medically sound 
to find in favor of the proposition as it 
is to find against it.  A rationale for 
any opinion offered is requested.


3.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



